

113 SRES 341 ATS: Observing the 100th birthday of civil rights leader Daisy Bates and honoring her legacy as an American heroine.
U.S. Senate
2014-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 341IN THE SENATE OF THE UNITED STATESJanuary 29, 2014Mr. Pryor (for himself, Mr. Boozman, and Mr. Levin) submitted the following resolution; which was referred to the Committee on the JudiciaryFebruary 3, 2014Committee discharged; considered and agreed toRESOLUTIONObserving the 100th birthday of civil rights leader Daisy Bates and honoring her legacy as an American heroine.Whereas Daisy Lee Gatson Bates was born on November 11, 1914, in Huttig, Arkansas;Whereas in 1941, Daisy Bates and her husband, Lucious Christopher “L.C.” Bates, founded the Arkansas State Press, a weekly African-American newspaper that promoted awareness of social injustice and championed civil rights;Whereas Daisy Bates took a leadership role in the civil rights movement and became president of the Arkansas State Conference of NAACP Branches in 1952;Whereas in 1957, Daisy Bates became an advisor to the Little Rock Nine and was a champion for public school integration;Whereas, on September 23, 1957, and September 25, 1957, Daisy Bates courageously led members of the Little Rock Nine from her home to their first days at Central High School in Little Rock, Arkansas;Whereas in the face of mounting opposition, death threats, harassment, arrests, and violence, Daisy Bates continued her work in advising the Little Rock Nine and fighting for them to attend Central High School;Whereas after completing her work with the Little Rock Nine, Daisy Bates continued her work in public service as a community organizer and by working on anti-poverty programs;Whereas in 1990, Arkansas Governor Bill Clinton recognized Daisy Bates as the most distinguished Arkansas citizen of all time;Whereas, on November 4, 1999, Daisy Bates died in Little Rock, Arkansas;Whereas in 2001, the Arkansas General Assembly designated the third Monday in February as Daisy Gatson Bates Day to celebrate her contributions to civil rights; andWhereas generations of Americans can look to Daisy Bates as an example of determination, courage, and leadership for promoting social justice and equality: Now, therefore, be itThat the Senate—(1)observes the 100th birthday of civil rights leader Daisy Bates; and(2)commemorates the legacy of Daisy Bates by encouraging all people of the United States to promote social justice, equality, and the principles of the Constitution.